— Judgment unanimously affirmed, Dillon, J. not participating. Memorandum: After a proper charge on driving while intoxicated, appellant was convicted of that offense (Vehicle and Traffic Law, § 1192, subd 3) upon sufficient evidence. We find no error requiring reversal and do not reach the issue of the constitutionality of subdivision 1 of section 1192 of the Vehicle and Traffic Law. (Appeal from judgment of Erie County Court— driving while intoxicated.) Present — Marsh, P. J., Moule, Simons, Dillon and Witmer, JJ.